09/22/2020


                                          DA 19-0723
                                                                                          Case Number: DA 19-0723

                  IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2020 MT 239



JOHN RICHARDS,

              Petitioner and Appellant,

         v.

TYLER GERNANT, Missoula County
Clerk and Treasurer,

              Respondent and Appellee.



APPEAL FROM:           District Court of the Fourth Judicial District,
                       In and For the County of Missoula, Cause No. DV 19-0929
                       Honorable Shane A. Vannatta, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Shandor S. Badaruddin, Moriarity & Badaruddin, Missoula, Montana

                For Appellee:

                       Kirsten H. Pabst, Missoula County Attorney, Anna Conley, Civil Chief
                       Deputy, Missoula County Attorney’s Office, Missoula, Montana



                                                   Submitted on Briefs: July 15, 2020

                                                               Decided: September 22, 2020


Filed:
                                 q3,,---,6mal•-.— 4(
                       __________________________________________
                                         Clerk
Chief Justice Mike McGrath delivered the Opinion of the Court.


¶1     John Richards (Richards) appeals from a November 13, 2019 Fourth Judicial

District Court order denying Richards’ petition for a writ of mandamus compelling

Missoula County Clerk and Recorder Tyler Gernant (Gernant) to record Richards’

Certificate of Survey (COS). We affirm.

¶2     We address the following issue on appeal:

       Whether Gernant has a clear legal duty to record a Certificate of Survey bearing
       language certifying that the subdivision qualifies for an exemption that the relevant
       reviewing authority has found to be inapplicable and has declined to approve.

                 FACTUAL AND PROCEDURAL BACKGROUND

¶3     Richards sought to divide property he owns in Missoula County. He applied for a

Boundary Line Relocation exemption to the Montana Subdivision and Platting Act under

Title 76, chapter 3, MCA, from the Missoula County Community and Planning Services

(CAPS). Though the proposed division would contain entirely new lot lines, the number

of new lots would be equivalent to the previous number of existing lots, such that there

was no net gain in the number of lots. In his application, Richards indicated that the

“intended use of [the] tract(s)” was “residential” and that the purpose of the division was

“to create five building parcels that comply with growth policy.” The request was approved

at a May 9, 2019 public meeting.

¶4     Richards also sought an exemption to the Montana Sanitation Act, which is found

under Title 76, chapter 4, MCA. Richards raised Admin. R. M. 17.36.605(2)(a) (2014),

which allows parcels where “no facilities will be constructed” to be exempted from


                                             2
Sanitation Act review. On May 14 Missoula Deputy County Attorney Anna C. Conley

responded via email to a question from Richards’ counsel regarding the County’s position

on the proposed property division. She wrote that “[t]he plain language of that exception

[under Admin. R. M. 17.36.605(2)(a) (2014)] makes it clear that it is not applicable here”

because “it is undisputed that Mr. Richards intends to pursue residential development.”

She noted that one of the reasons for sanitation review was consumer protection, “that is,

ensuring subsequent purchasers of the divided lots are aware of septic options on the lots.”

¶5     On May 17, 2019, CAPS sent a letter to Richards confirming that he had been

approved for the Boundary Line Relocation exception to the Subdivision and Platting Act.

The letter, which was also sent to Missoula County Clerk and Recorder Gernant, went on

to state that “[t]his approval only entitles the applicant to the Subdivision and Platting Act

exemption(s) noted above.” Under the “Agency Comment” section, the letter stated that

the “Missoula City County Health Department commented that this project will require

sanitation review or the citation of a qualifying exemption per 76-4 MCA.” The letter went

on:

       DEQ Review
       All exempt divisions of land are subject to DEQ review of parcels less than
       20 acres, unless shown to be exempt from review under Title 76, Chapter 4.
       The Clerk and Recorder is prohibited from filing a division that does not
       meet the sanitation requirements of §76-4-122(2), MCA. The landowner is
       responsible for obtaining necessary sanitation approvals.

¶6     In a July 5, 2019 email, Daniel Fultz at the Missoula City/County Health

Department (County Health) also informed Richards’ consultants that Richards’ property

division was subject to sanitation review. In the email, Fultz noted that Richards had:


                                              3
       asserted, at [a] meeting, that he has email correspondence with DEQ staff
       that provides language to place on the survey, so that it is not subject to
       sanitation review. As you are all aware, our normal process and requirement
       is that any exemption language is included on the face of the survey, and that
       most exemptions are required to have an approval letter from our office. I’m
       unsure of what MCA [Richards] was referring to as he did not want to
       provide it. He also stated that he would not provide any correspondence from
       DEQ.

¶7     A July 11, 2019 email from County Health to Richards’ consultants stated that

“17.36.605(2)(a) is not an appropriate exemption citation for [the] tracts. . . . [T]he owner

has indicated that the intention is to develop them, most likely with residential homes. That

will require installation of sanitary facilities.” The email went on:

       Before the Department certif[ies] (by signing the survey) that this boundary
       line relocation complies with the Act, each proposed tract will have to gain
       sanitation approval, or an applicable exemption must be cited on the survey.
       The Clerk and Recorder is not allowed to file surveys that do not comply
       with the Sanitation Act (see MCA 76-4-122).

¶8     Richards’ consultants responded: “Clearly we (Eli) anticipated this response. We

were citing that exemption purely upon the request of our client. Thanks for the thorough

response, hopefully it clarifies some things for [Richards].” In a follow up email, County

Health provided examples of uses that might qualify under the exemption, such as park,

pasture, or conserved land, as well as open space and property entirely within a floodplain.

The email also contained a reminder that the exemption “cannot be used to evade the

Sanitation Act.”

¶9     Richards attempted to record a Certificate of Survey (COS) of his proposed property

division with Gernant’s office. Richards had affixed the following language to the COS:

       I further certify that [the tracts] are exempt from sanitation review by the
       Department of Environmental Quality under the provisions of ARM

                                              4
       17.36.605(2)(a), to wit: “A parcel that has no facilities for water supply,
       wastewater disposal, storm drainage, or solid waste disposal, if no facilities
       will be constructed on the parcel.”

¶10    The COS was not signed by County Health. Gernant’s office relies upon the

presence of a County Health signature to ensure truthfulness and accuracy of the claimed

exemptions from sanitation review. The office checklist of requirements for recording an

arriving COS contains a line for “City-County Health Department” and “Certificate of

Approval” to be initialed by the relevant public official when approved. These lines were

not initialed for Richards’ COS and Gernant’s office did not record the COS.

¶11    On August 26, 2019, Richards filed a petition for writ of mandamus in the District

Court, seeking to compel Gernant to record Richards’ COS. The District Court issued an

order that Gernant record the COS or show cause for his failure to do so. Gernant filed a

motion to dismiss.

¶12    In his response, Richards argued that his COS had complied with instructions found

in a May 29, 2019 email from a member of the Department of Environmental Quality

(DEQ), James Kujawa. The attached exhibit contained what appears to be a forwarded

email from Kujawa, apparently part of the correspondence with DEQ that Richards had

previously alluded to in communications with County Health.             Richards pointed to

language in the email citing Admin. R. M. 17.36.605(2) (2014) as the rule “[f]or placing

the sanitary restrictions on the lots” and stating that “what must be written on the COS” is

language certifying that the tracts are exempt from Sanitation Act review, thereby

“plac[ing] a sanitary restriction on the lot or lots, that will have to be removed at some time

in the future . . . .” Richards claimed that, because he had placed such certifying language

                                              5
on his COS, he had complied with DEQ instructions and was entitled to have his COS

recorded.

¶13    The County responded by noting that the email exhibit was accompanied by no

foundation, did not show the inquiry to which Kujawa was responding, and failed to

demonstrate that Richards was entitled to claim any such exemption. The email text

provided in the exhibit consists of several block quotes of various legal provisions,

separated by minimal explanation by Kujawa. The text begins abruptly, without greeting,

and the exhibit is not accompanied by an affidavit attesting that the exhibit is a true, correct,

or complete copy of the original message.

¶14    Richards’ sur reply contested the characterization of the certifying language on his

COS as “false,” arguing that Richards “has certified that he does not plan to build anything

on any of the parcels. He acknowledges that, at such time that a subsequent purchaser may

wish to build on a recorded parcel, however, that purchaser will be required to obtain their

own sanitary review if and when such an event occurs.”

¶15    Following oral argument, the District Court dismissed the petition for writ of

mandamus on November 13, 2019, finding that Gernant was not under a clear,

non-discretionary, legal duty to record Richards’ COS. This appeal followed.

                                STANDARD OF REVIEW

¶16    We review district court decisions on the issuance of a writ of mandamus for

correctness. Boehm v. Park Cty., 2018 MT 165, ¶ 7, 392 Mont. 72, 421 P.3d 789; Belgrade

Educ. Ass’n v. Belgrade Sch. Dist. No. 44, 2004 MT 318, ¶ 6, 324 Mont. 50, 102 P.3d 517.



                                               6
                                      DISCUSSION

¶17    Issue: Whether Gernant has a clear legal duty to record a Certificate of Survey
       bearing language certifying that the subdivision qualifies for an exemption that the
       relevant reviewing authority has found to be inapplicable and has declined to
       approve.

¶18    Richards contends that Gernant had a clear legal duty to record Richards’ COS, and

that the District Court erred in dismissing Richards’ petition for writ of mandamus to

compel Gernant to do so. We agree with the District Court’s conclusion that Gernant had

no clear legal duty to record Richards’ COS.

¶19    A court may issue a writ of mandamus to compel performance of an official duty

where there is no “plain, speedy, and adequate remedy in the ordinary course of law.”

Section 27-26-102, MCA. Mandamus is appropriate only when the public official involved

is under a “clear legal duty” to act. O’Brien v. Krantz, 2018 MT 191, ¶ 8, 423 P.3d 572,

392 Mont. 265 (internal quotation omitted). In other words, the official act sought to be

compelled cannot be a “discretionary function.” Jeppeson v. Dep’t. of State Lands, 205
Mont. 282, 288, 667 P.2d 428, 431 (1983) (citation omitted).

¶20    Montana law imposes a general legal duty on the clerk and recorder to record

authorized documents without delay. See § 7-4-2617(1-3), MCA (“When any instrument,

paper, or notice authorized by law to be recorded is deposited for record . . . the

clerk . . . shall record the instrument without delay . . . .”). However, to be “authorized by

law,” and therefore impose a clear legal duty on the clerk and recorder, a COS must satisfy

the requirements of both the Subdivision and Platting Act under Title 76, chapter 3, MCA,

and the Sanitation Act under Title 76, chapter 4, MCA. Exemption from the Subdivision


                                              7
and Platting Act does not equate to exemption from the Sanitation Act.                See, e.g.,

§ 76-4-125(1), MCA (“A subdivision excluded from the provisions of chapter 3 must be

submitted for review according to the provisions of this part . . . .”).

¶21    Gernant does not dispute that Richards has complied with the Subdivision and

Platting act by certifying—with CAPS’ approval—that the purpose of the division of land

was to relocate common boundary lines, such that proposed tracts fell within a statutory

exemption to the Subdivision and Platting Act. See § 76-3-207 (1)(a), MCA. However,

Gernant contends that Richards’ COS did not comply with the requirements of the

Sanitation Act and that Gernant was therefore under no legal duty to record.

¶22    In the case of a COS that does not comply with the Sanitation Act, Gernant is, in

fact, under a clear legal duty not to record. Relevant here is § 76-4-122(2)(c), MCA, which

provides that:

           (2) A county clerk and recorder may not accept a . . . certificate of
       survey . . . subject to review under this part for filing until one of the
       following conditions has been met:

                                           .   .   .

          (c) the person wishing to file the . . . certificate of survey . . . has placed
       on the . . . certificate of survey . . . an acknowledged certification that the
       subdivision is exempt from review under this part. The certification must
       quote in its entirety the wording of the applicable exemption.

(Emphasis added.)

¶23    The critical question in determining whether mandamus is appropriate here, then, is

whether Richards complied with the requirement that he place an “acknowledged

certification that the subdivision is exempt from review” on his COS. Richards argues that


                                               8
he did, as his COS contained the language: “I further certify that [the tracts] are exempt

from sanitation review by the Department of Environmental Quality under the provisions

of ARM 17.36.605(2)(a), to wit: ‘A parcel that has no facilities for water supply,

wastewater disposal, storm drainage, or solid waste disposal, if no facilities will be

constructed on the parcel.’”

¶24    On appeal, Richards does not point to evidence suggesting that he actually qualified

for or received the claimed Sanitation Act exemption under Admin. R. M. 17.36.605(2)

(2014), which reads:

       The reviewing authority may exclude the following parcels created by
       divisions of land from review under Title 76, chapter 4, part 1, MCA, unless
       the exclusion is used to evade the provisions of that part:
                  (a) a parcel that has no facilities for water supply, wastewater
       disposal, storm drainage or solid waste disposal, if no facilities will be
       constructed on the parcel . . . .

(Emphasis added.)

¶25    Indeed, the record convincingly demonstrates that Richards did not qualify for the

“no facilities” exemption and that the reviewing authority declined to grant it to him.1

“Facilities” are defined as “public or private facilities for the supply of water or disposal

of sewage, storm water, or solid waste and any pipes, conduits, or other stationary method

by which water, storm water, sewage, or solid wastes might be transported or distributed.”

Admin. R. M. 17.36.101(17) (2016). As examples of tracts that might qualify for the “no


   1
       In his sur-reply below, Richards seemed to argue that the “no facilities” exception
self-executed with nothing more than Richards’ present intent, which his counsel claimed was not
to develop the lots himself. As the District Court found, the text of Admin. R. M. 17.36.605(2)
(2014) makes clear that it is the “reviewing authority,” not the applicant, who determines whether
the given property division qualifies for, and will be approved for, the exemption.
                                                9
facilities” exemption, County Health describes park land, pasture land, gravel pits, and land

with conservation easements or completely within a floodplain. Richards indicated in his

Boundary Line Relocation application that the plots were intended to be residential. For

this reason, the reviewing authority, County Health, did not issue an approval letter or sign

the COS, as is their customary procedure for qualifying subdivisions. County Health

instead informed Richards that he did not qualify for the claimed exemption, an outcome

Richards’ own consultants anticipated.

¶26    Richards’ argument here seems to be that he (a) complied with instruction from

DEQ and (b) met the statutory requirement that he “certif[y]” to having an exemption,

regardless of whether such a certification was truthful and accurate.              We find both

arguments unconvincing.

¶27    Richards does not explain how his supposed compliance with what he claims were

“instructions”2 in a May 29, 2019 email from a member of the DEQ is relevant here.

Gernant’s legal duties are governed by Montana law, which is not affected by this email.

Nothing in the email text provided here suggests that Richards proposed division had been

reviewed by the appropriate authority3 or approved for an exemption under


   2
      We do not view the provided email text as instructing Richards to do anything, let alone to
certify himself as having an exemption under Admin. R. M. 17.36.605(2)(a) (2014).
   3
     Richards does not contest the District Court finding that County Health, pursuant to a contract
with DEQ, is the authority carrying out the relevant sanitation review. Montana law allows for
designation of local health departments, such as County Health, as the “reviewing authority” under
Admin. R. M. 17.36.605(2)(a) (2014). See Admin. R. M. 17.36.101(47) (2016); §§ 76-4-102(17),
104(3)(a), MCA. Richards makes no argument that a member of DEQ, rather than County Health,
could function as a “reviewing authority” and issue an exemption approval overriding County
Health.


                                                10
Admin. R. M. 17.36.605(2) (2014). In fact, the provided email text makes no mention of

Richards’ specific tracts at all but only makes some general statements about the review

process, citing to various legal provisions.           Furthermore, without foundation, the

evidentiary value of the provided email text is minimal. Richards’ attempt to rely on this

vague communication—shared for the first time in litigation—after repeated and detailed

explanation by the reviewing authority that he was not entitled to claim the exemption,

rings hollow.

¶28    Richards’ second argument seems to be that, because he affixed language

“certify[ing] that [the tracts] are exempt from sanitation review by [DEQ] under the

provisions of ARM 17.36.605(2)(a)” to his COS, he has complied with the requirements

of § 76-4-122(2), MCA, such that Gernant should be compelled to record the COS.

Section 76-4-122(2), MCA, provides that the county clerk “may not accept a . . . certificate

of survey” until “the person wishing to file the . . . certificate of survey . . . has placed on

the . . . certificate of survey . . . an acknowledged certification that the subdivision is exempt

from review under this part” along with a citation to the claimed exemption. On appeal,

Richards seemingly makes no argument that this certification was truthful or accurate,

implying instead that neither is required here. 4




   4
      Below, Richards took issue with the characterization of his certification as “false,” alleging
that his present intent was not to develop, such that he could truthfully claim exemption under
Admin. R. M. 17.36.605(2). As noted above, that exemption is not self-executing and requires
discretionary action by a reviewing authority to take effect. Richards’ counsel and consultants
were repeatedly warned that he was not entitled to claim that exemption.
                                                11
¶29   When constructing statutes, our goal is to ascertain the will of the Legislature.

Friends of the Wild Swan v. Dep’t of Nat. Res. & Conservation, 2005 MT 351, ¶ 13, 330
Mont. 186, 127 P.3d 394. Certification implies truthfulness. The Legislature cannot

plausibly have intended § 76-4-122(2), MCA, to impose a clear legal duty upon a clerk to

record a COS bearing a “certification” that the subdivision is exempt when the relevant

reviewing authority has made clear that it is not and has therefore declined to issue an

approval.

¶30   The Missoula County Clerk and Recorder office relies on the signature of County

Health on a COS to ensure the truth and accuracy of sanitation review exemptions.

Pursuant to Missoula County Resolution No. 2016-004, Gernant’s office must verify all

required signatures have been obtained and notarized and must confirm that a COS is

accompanied by a checklist with the initials of the appropriate officials from each of the

approving departments listed. Here, this procedure allowed Gernant to determine that

Richards’ COS did not contain a truthful and accurate certification of exemption from

Sanitation Act review. Under §§ 76-4-122(2) and 7-4-2617, MCA, Gernant had no duty

to record Richards’ COS bearing a certification of a Sanitation Act exemption that he had

not been approved to claim.

                                    CONCLUSION

¶31   Because Richards has not demonstrated that Gernant was under a clear legal duty to

record a COS bearing a certification of exemption from sanitary review that Richards was

not approved for, the District Court was correct in dismissing the petition for writ of

mandamus.

                                           12
¶32   Affirmed.


                               /S/ MIKE McGRATH


We Concur:

/S/ DIRK M. SANDEFUR
/S/ BETH BAKER
/S/ INGRID GUSTAFSON
/S/ JAMES JEREMIAH SHEA




                          13